USCA11 Case: 21-14376    Document: 34-1     Date Filed: 12/21/2022   Page: 1 of 9




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 21-14376
                          Non-Argument Calendar
                          ____________________

       UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,
       versus
       NICOLE LYNN MEECE,
       a.k.a. Nikki,


                                                  Defendant-Appellant.


                          ____________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                   D.C. Docket No. 1:20-cr-00123-JB-N-2
USCA11 Case: 21-14376      Document: 34-1     Date Filed: 12/21/2022     Page: 2 of 9




       2                      Opinion of the Court                 21-14376

                            ____________________

       Before NEWSOM, GRANT, and ANDERSON, Circuit Judges.
       PER CURIAM:
              Nicole Meece, proceeding with counsel, appeals her total
       sentence of 188 months’ imprisonment for conspiring to possess
       methamphetamine with intent to distribute and attempting to dis-
       tribute methamphetamine. On appeal, she argues that the district
       court plainly erred by counting a misdemeanor sentence in her
       criminal history score that she argues should have been excluded
       pursuant to U.S.S.G. § 4A1.2(c)(1), thus increasing her criminal his-
       tory category. The relevant sentence was a sentence of 1 year’s
       probation imposed for the misdemeanor offense which she argues
       was similar to the offense of hindering law enforcement, which
       cannot be counted in a criminal history score. See U.S.S.G. §
       4A1.2(c)(1). However, both parties agree that the relevant prior
       sentence was actually for a violation of Ga. Code Ann. § 16-10-24.
                                        I.

             Errors that a defendant did not raise in the district court are
       generally reviewed for plain error, and she must establish that there
       was a (1) plain (2) error (3) affecting her substantial rights.
       Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904-05 (2018).
       To be plain, an error must have been specifically and directly re-
       solved by the explicit language of a statute, rule, our on-point prec-
       edent, or on-point precedent from the Supreme Court. United
USCA11 Case: 21-14376      Document: 34-1       Date Filed: 12/21/2022     Page: 3 of 9




       21-14376                Opinion of the Court                          3

       States v. Sanchez, 940 F.3d 526, 537 (11th Cir. 2019). A defendant
       shows that an error affected her substantial rights if she shows that
       the court calculated an incorrect guideline range. Molina-Martinez
       v. United States, 578 U.S. 189, 198 (2016). Although a variance can
       indicate that a Guidelines error did not affect a defendant’s substan-
       tial rights, there remains a reasonable probability that the error af-
       fected her sentence if the court tethered its variance to the guide-
       line range. United States v. Corbett, 921 F.3d 1032, 1040-41 (11th
       Cir. 2019). If those three conditions are met, we exercise our dis-
       cretion to correct an error if it seriously affects the fairness, integ-
       rity, or public reputation of judicial proceedings. Rosales-Mireles,
       138 S. Ct. at 1905.
               A defendant receives one criminal history point, up to four,
       for each of her previous sentences with a term of imprisonment of
       less than 60 days. U.S.S.G. § 4A1.1(c). A defendant has a criminal
       history category of II if she has three criminal history points, and a
       category of III if she has four. U.S.S.G. § 5A. However, several
       misdemeanor offenses can never be counted, and some cannot be
       counted under certain conditions. U.S.S.G. § 4A1.2(c)(1)-(2). This
       exception applies to multiple listed offenses, as well as offenses sim-
       ilar to the listed offenses, by whatever name they are known. Id.
       A sentence for hindering or failing to obey a police officer is one of
       the listed offenses that cannot be counted under certain conditions.
       Id. (c)(1). A sentence for that offense, or for a similar offense, is
       counted solely if (1) the sentence imposed more than 1 year of pro-
       bation or at least 30 days’ imprisonment, or (2) the prior offense is
USCA11 Case: 21-14376      Document: 34-1      Date Filed: 12/21/2022     Page: 4 of 9




       4                       Opinion of the Court                 21-14376

       similar to a current offense. Id. To determine whether an unlisted
       offense is similar to a listed offense, courts must use a common
       sense approach that considers relevant factors including (1) a com-
       parison of punishments imposed for the offenses; (2) the perceived
       seriousness of the offense as indicated by the level of punishment;
       (3) the elements of the offense; (4) the level of culpability involved;
       and (5) whether the offense suggests a likelihood of reoffending.
       Id. comment. (n.12(A)).
              In a comment concerning the difference between a prior
       sentence and an instant offense, the Guidelines state that the con-
       duct that constitutes the instant offense includes relevant conduct
       under U.S.S.G. § 1B1.3. U.S.S.G. § 4A1.2(a) comment. (n.1). Sec-
       tion 1B1.3 states that relevant conduct includes the defendant’s ac-
       tions in the course of attempting to avoid detection or responsibil-
       ity for her offense. U.S.S.G. § 1B1.3(a)(1)(A). As noted above, a
       prior sentence that might not otherwise count one criminal history
       point nevertheless will count if the prior offense is similar to an in-
       stant offense. And, as noted in this paragraph, such an instant of-
       fense is deemed to include its relevant conduct.
              In Garcia-Sandobal, we considered whether the offense for
       which a defendant was previously sentenced was more similar to a
       listed offense for which a defendant could never receive criminal
       history points under § 4A1.2(c), or listed offenses that could result
       in points under certain conditions. United States v. Garcia-Sando-
       bal, 703 F.3d 1278, 1283-85 (11th Cir. 2013). We applied the above
       common sense five-factor test contemplated by the Guidelines and
USCA11 Case: 21-14376      Document: 34-1       Date Filed: 12/21/2022     Page: 5 of 9




       21-14376                Opinion of the Court                          5

       explained that it requires courts to consider the underlying facts of
       the defendant’s conviction. Id. at 1284. We further explained that
       any doubts should be resolved in favor of counting an offense be-
       cause the Guidelines’ default rule for past offenses is one of inclu-
       sion, and the defendant has the burden of showing that an excep-
       tion applies. Id. Although the definitions of the listed offenses are
       matters of federal law, we look to state law for guidance. Id.
               In Georgia, a person who knowingly and willfully obstructs
       or hinders any law enforcement officer in the lawful discharge of
       her official duties is guilty of a misdemeanor. Ga. Code Ann.
       § 16-10-24(a). The elements of this offense are (1) knowingly and
       willfully (2) obstructing (3) any law enforcement officer in the law-
       ful discharge of her official duties. United States v. Dennis, 26 F.4th
       922, 930 (11th Cir. 2022). This offense is purposefully broad and
       covers conduct that might not otherwise be unlawful but for its
       obstruction of law enforcement officers. Berrian v. State, 608
       S.E.2d 540, 541 (Ga. Ct. App. 2004). Examples of violations of this
       offense include fleeing from police officers after a lawful command
       to halt, refusing to provide identification, lying to officers, or slap-
       ping an officer. Beckom v. State, 648 S.E.2d 656, 659 (Ga. Ct. App.
       2007). In Georgia, misdemeanor offenses can be punished by as
       much as 12 months’ imprisonment or confinement in a probation
       detention center. Ga. Code Ann. § 17-10-3(a)(1)-(2). The sentenc-
       ing judge may also impose probation. Id. (b).
             An issue not prominently raised on appeal or raised without
       supporting arguments and authorities is abandoned, but we can
USCA11 Case: 21-14376      Document: 34-1     Date Filed: 12/21/2022     Page: 6 of 9




       6                      Opinion of the Court                 21-14376

       consider it sua sponte if a forfeiture exception applies and extraor-
       dinary circumstances warrant review. United States v. Smith, 967
       F.3d 1196, 1204 n.5 (11th Cir. 2020); United States v. Campbell, 26
       F.4th 860, 873 (11th Cir. 2022) (en banc), cert. denied (U.S. Oct. 3,
       2022) (No. 21-1468).
               Apparently acknowledging that her Ga. Code Ann. § 16-19-
       24(a) prior offense is not the same as hindering or failing to obey
       an officer, Meece argues on appeal only that it is similar to it, and
       therefore should not have been counted in her criminal history
       score. Because Meece concedes there was no objection in the dis-
       trict court, she must of course establish plain error. We conclude
       that Meece has not established the plainness prong of plain error.
       Her PSI stated that she had a prior Georgia state sentence of 1
       year’s probation imposed for “Willful Obstruction of Law Enforce-
       ment Officers.” However, the PSI did not provide the circum-
       stances of that offense, and Meece has not provided further infor-
       mation on appeal. As noted above, the Guidelines conditionally
       exclude sentences for hindering or failure to obey a police officer,
       or for a similar offense, by whatever name the offense is known. §
       4A1.2(c)(1). Any error here was not plain for two reasons.
              First, any error was not plain under the test to determine
       whether an unlisted offense is similar to a listed offense, which re-
       quires courts to adopt a common sense approach and identifies five
       factors for consideration. See § 4A1.2(c) comment. (n.12(A)). Ap-
       plying that test in a different context, this Court has explained that
       courts must consider the underlying facts of the defendant’s prior
USCA11 Case: 21-14376      Document: 34-1      Date Filed: 12/21/2022     Page: 7 of 9




       21-14376                Opinion of the Court                         7

       conviction. See Garcia-Sandobal, 703 F.3d at 1283-85. Without any
       evidence of the conduct underlying Meece’s prior conviction, this
       test does not plainly result in a conclusion that her prior conviction
       for willfully obstructing law enforcement officers was similar to
       hindering or failing to obey a police officer. See id. Several of those
       five factors especially do not plainly support such a conclusion
       without evidence of her underlying conduct: the level of culpability
       involved, the seriousness of the offense, and whether the offense
       suggested a likelihood of reoffending. See § 4A1.2(c) comment.
       (n.12(A)). The breadth of conduct that can be punished under § 16-
       10-24(a) similarly prevents those factors from plainly indicating
       similarity. See e.g., Beckom, 648 S.E.2d at 659. Meece does not
       argue on appeal that her offense did not suggest a likelihood of
       reoffending, and has, thus, abandoned that issue. See Smith, 967
       F.3d at 1204 n.5. The perceived seriousness of the offense as indi-
       cated by the level of punishment, does not plainly indicate similar-
       ity here given that she was sentenced to 1 year’s probation, making
       her term of probation a day short of requiring that the offense be
       included. See § 4A1.2(c)(1). Meece does not cite any authorities
       that could show plain error in support of her plainness argument
       besides § 4A1.2(c)(1) and Garcia-Sandobal. Because neither explic-
       itly resolves whether her prior offense was similar to hindering or
       failing to obey an officer, she has failed to show plain error. See
       Sanchez, 940 F.3d at 537.
              A second, and an independent, reason that there is no plain
       error here is as follows. Even if Meece could establish that her prior
USCA11 Case: 21-14376         Document: 34-1         Date Filed: 12/21/2022          Page: 8 of 9




       8                          Opinion of the Court                        21-14376

       § 16-10-24 offense were similar to the excluded hinder or fail to
       obey offense, the prior offense nevertheless would be counted as
       one criminal history point because it is arguably similar to the rel-
       evant conduct of her instant offense when she removed her ankle
       monitor and absconded during her pretrial release. At least, the
       lack of similarity to the relevant conduct of the instant offense is
       not clear or plain and obvious.1
             We conclude that Meece has failed to show that any error
       here was plain. See Sanchez, 940 F.3d at 537. Thus, we affirm her
       sentences.
                                             II.

              Although we affirm Meece’s sentences, there are clerical er-
       rors in her judgment. We may sua sponte raise typographical er-
       rors in a judgment and remand with instructions to correct the er-
       rors. United States v. Massey, 443 F.3d 814, 822 (11th Cir. 2006).
       Her judgment solely cited 21 U.S.C. § 846, omitting citations that
       were included in the indictment to the applicable penalty provi-
       sion, 21 U.S.C. § 841(b)(1)(A), and the section criminalizing the of-
       fenses Meece conspired and attempted to commit, § 841(a)(1).
       Thus, we remand to the district court with instructions to amend
       the judgment to correct the clerical errors.


       1 In any event, Meece’s brief on appeal includes only a conclusory, single sen-
       tence arguing that her prior offense is not similar to her instant offense. There-
       fore, she has abandoned that argument.
USCA11 Case: 21-14376   Document: 34-1   Date Filed: 12/21/2022   Page: 9 of 9




       21-14376            Opinion of the Court                    9

             AFFIRMED IN PART; REMANDED IN PART.